Citation Nr: 1646910	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by light sensitivity.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a temporary total evaluation for convalescence due to right knee surgery in September 2013.

4.  Entitlement to a compensable initial disability rating for right knee patellar tendonitis and chondromalacia.

5.  Entitlement to a higher initial disability rating for left knee patellar tendonitis and chondromalacia, evaluated as noncompensably disabling prior to February 13, 2014, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a back disability, to a temporary total evaluation, and to higher initial ratings for the knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Light sensitivity was not incurred during active service, nor were symptoms of light sensitivity continuous or recurrent in service; light sensitivity has not been continuous or recurrent since service separation; and there is no medical nexus between any current light sensitivity and active service.


CONCLUSION OF LAW

The criteria for service connection for light sensitivity have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has light sensitivity as a result of undergoing Lasik surgery during active service.  Service treatment records do not include documentation of Lasik surgery and are negative for any reports, findings, treatment, or diagnosis of light sensitivity.  Indeed, in June 2004, six months prior to separation, the Veteran completed a Report of Occupational Health History/Examination during which he responded in the negative when asked if he had any complaints involving his eyes, including whether he was overly sensitive to light, providing highly probative evidence against the current claim.  

Post-service treatment records are also negative for any reports, findings, treatment, or diagnosis of a vision problem manifested by light sensitivity.  For example, in November 2006, his ocular health was noted to be unremarkable.  At a March 2007 VA general medical examination, the Veteran reported a number of problems he believed were related to active service, but did not report any vision problems, including light sensitivity.  Moreover, he denied any blurred vision, crossed eyes, or decreased ability to see, again providing highly probative evidence against the current claim.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current disability manifested by light sensitivity.  No physician or other medical professional has diagnosed a vision problem manifested by light sensitivity, nor is there any record of the Veteran being treated for an underlying visual disability manifested by light sensitivity.    

The Board acknowledges that the Veteran is competent to describe symptoms such as light sensitivity, and has no reason to doubt his credibility in that regard.  However, light sensitivity, by itself, is not a condition for which service connection can be granted.  Without a showing of an underlying disability, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of light sensitivity and active service.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for light sensitivity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a June 2010 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for light sensitivity; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as explained above, the weight of the evidence demonstrates no current disability.  Because there is no current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for light sensitivity.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for light sensitivity is denied.  


REMAND

The Veteran contends that his current back disability is related to active service.  Specifically, he has stated that he injured his back twice during active service and that his back pain has continued since then.  Alternatively, he contends that his back disability was either caused or aggravated by his service-connected bilateral pes planus.  

He was afforded a VA examination and opinion in June 2010.  However, the Board finds that the opinion provided is inadequate in that it contradicts itself.  Specifically, the June 2010 VA examiner opined that the current back disability is less likely as not caused by or secondary to his pes planus, but then stated that if he had no history of back injury, it could be presumed that the pes planus had a more causative effect.  Thus, a new VA opinion is necessary to clarify whether or not the current back disability was caused or aggravated by the service-connected pes planus.  

Next, the Veteran has received much of his knee treatment from a private facility, the Sutter Medical Group, and he has submitted some of his treatment records from that facility.  However, it does not appear that all of the treatment records have been associated with the claims file.  Moreover, in July 2013, the Veteran submitted a VA Form 21-4142 for Sutter Occupational Health Services indicating that he participated in physical therapy at that facility for his knee, but those records were never requested by VA.  Because these records might be relevant to the issues of entitlement to a temporary total rating for convalescence due to knee surgery as well as the proper rating for the knee disabilities, the Board finds that a remand is necessary to request the records from the Sutter Medical Group.    

Accordingly, issues numbered two through five are REMANDED for the following action:

1.  Obtain a VA opinion (or examination, if deemed necessary) as to whether the Veteran's current back disability is caused or aggravated by his service-connected bilateral pes planus.  The claims file should be made available to the examiner, and the examination report should reflect that review of the claims file was accomplished.  The examiner should offer a rationale for any opinion expressed.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's back disability has been caused or aggravated (permanently worsened in severity) by his pes planus.            

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examining physician opines that the Veteran's back disability was aggravated (permanently worsened in severity) by his pes planus, the examiner should attempt to identify the baseline level of severity of the back disability before the onset of aggravation.        

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Request any and all treatment records, to include physical therapy records, from the Sutter Medical Group.  All attempts to procure the records should be documented in the file.  If any records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  When the above development has been completed, the claims for service connection for a back disability, entitlement to a temporary total rating, and entitlement to higher initial ratings for the knee disabilities should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


